        Case 2:21-cv-00722-WBS-AC Document 48 Filed 09/07/21 Page 1 of 3



1    Kathleen C. Jeffries (State Bar No. 110362)
     kjeffries@scopelitis.com
2    Christopher C. McNatt, Jr. (State Bar No. 174559)
     cmcmatt@scopelitis.com
3    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560 h
4    Pasadena, California 91101
     Telephone: (626) 795-4700
5    Facsimile: (626) 795-4790
6    Attorneys for Defendant
     ROCK-IT CARGO USA LLC
7

8                                UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10   STAGE NINE DESIGN, LLC,                    )   Case No. 2:21-cv-00722-WBS-AC
                                                )
11                  Plaintiff,                  )   STIPULATION RE DISMISSAL OF
                                                )   DEFENDANT ROCK-IT CARGO USA,
12            vs.                               )   LLC WITH PREJUDICE; AND ORDER
                                                )   THEREON
13   ROCK-IT CARGO USA, LLC; VALUED             )
     FREIGHT SERVICES, LLC                      )
14   GLOBALTRANZ ENTERPRISES, LLC;              )
     SPN CARGO, INC.; and DOES 1 to 20,         )
15   inclusive,                                 )
                                                )
16                  Defendants.                 )
                                                )
17

18
19                  IT IS HEREBY STIPULATED by and between plaintiff Stage Nine
20   Design, LLC (“Stage Nine”) and defendant Rock-It Cargo USA LLC (“Rock-It
21   Cargo”), acting by and through their respective counsel, that a mutual release
22   settlement agreement has been reached between Stage Nine and Rock-It Cargo for
23   full resolution of this action and related issues as between such parties only; that
24   the terms of the mutual release settlement agreement are self-executing; and that
25   ///
26   ///
27
                                             1
28 ______________________________________________________________________________________
           STIPULATION RE DISMISSAL OF DEFENDANT ROCK-IT CARGO USA, LLC WITH
                           PREJUDICE; AND ORDER THEREON
        Case 2:21-cv-00722-WBS-AC Document 48 Filed 09/07/21 Page 2 of 3



1    Rock-It Cargo may now be dismissed from this action with prejudice, with each

2    party to this Stipulation to bear its own costs and attorneys’ fees.

3

4    Dated: September 2, 2021                LAW OFFICES OF JEFFREY L. ARAN
5
                                             By:    /s/ Jeffrey L. Aran
6                                                   (as authorized on September 1, 2021)
                                                    Jeffrey L. Aran
7                                                   Attorneys for Plaintiff
                                                    Stage Nine Design LLC
8

9    Dated: September 2, 2021                SCOPELITIS, GARVIN, LIGHT, HANSON
                                             & FEARY, LLP
10

11                                           By:    /s/ Kathleen C. Jeffries
                                                    Kathleen C. Jeffries
12                                                  Attorneys for Defendant
                                                    ROCK-IT CARGO USA LLC
13

14                Based upon the stipulation by and between the parties hereto,

15   plaintiff Stage Nine Design, LLC and defendant Rock-It Cargo USA LLC, and the

16   facts that a mutual release settlement agreement has been reached between such

17   parties for full resolution of the above-referenced case as it pertains to Rock-It

18   Cargo USA LLC only and that that the terms of said agreement have been
19   satisfied through self-execution,

20                IT IS HEREBY ORDERED that Rock-It Cargo is dismissed from this

21   case with prejudice, with each party to the Stipulation to bear its own costs and

22   attorneys’ fees.

23   Dated: September 3, 2021
24

25

26
27
                                             2
28 ______________________________________________________________________________________
           STIPULATION RE DISMISSAL OF DEFENDANT ROCK-IT CARGO USA, LLC WITH
                           PREJUDICE; AND ORDER THEREON
        Case 2:21-cv-00722-WBS-AC Document 48 Filed 09/07/21 Page 3 of 3


     4838-3636-1974, v. 1
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                             3
28 ______________________________________________________________________________________
              STIPULATION RE DISMISSAL OF DEFENDANT ROCK-IT CARGO USA, LLC WITH
                              PREJUDICE; AND ORDER THEREON
